DETAILED ACTION

Response to Arguments
Arguments filed on 23 March 2021 are on the following grounds:
There are obvious flaws in further jetting to correct defects because there are other potential options which one of ordinary skill in the art could have pursued using what Vidavsky discloses (Rem. 2, Section (1) ¶ 5).
Further jetting cannot be used to smooth a bump (Rem. 3 ¶ 1 (Section (2) ¶ 2)).
Kerekes does not teach correcting defects by jetting additional material (Rem. 3 ¶ 2 (Section (2) ¶ 3)).
Kerekes fig. 7 would not have motivated one of ordinary skill in the art to optically sense deposited ink (Rem. 3 ¶ 2 (Section (2) ¶ 3)).
Batchelder does not teach correcting defects or smoothing bumps by controlling further jetting of ink (Rem. 3-4 Section (3)).
Batchelder teaches optically sensing of material as it is being emitted as opposed to after at least some curing (Rem. 3-4).
While Batchelder teaches extruding additional material to fill cracks, disclosure is not made either of extruding additional material to smooth bumps or of making multiple passes with a smoothing roller (Rem. 4 Section (3)).
Vidavsky does not teach curing ink because as opposed to polymerizing photopolymer, Vidavsky polymerizes both photopolymer and ROMP-curable material (Rem. 5 Section (5)).
Vidavsky’s fig. 1 step 13 teaches curing ROMP-curable material and not photopolymer, which does not meet the claimed curing of ink (Rem. 5, Section (6) ¶ 4).
Cationic polymerization does not take place in Vidavsky (Rem. 6, Section (6)). 
These arguments are addressed in succession as follows:
It is first noted that this argument (a) appears to imply that there are flaws in Applicant’s own claim 39 invention by stating that there are flaws associated with further jetting, namely since further jetting is exactly what claim 39 requires in the final recited step thereof.
Further, correcting defects, let alone by further jetting, is not recited or clearly implied by claim 39. If this is in fact intended, then it is suggested that fully supported limitations to this effect be added to this claim. 
Smoothing a bump, let alone by further jetting, is not recited or clearly implied by claim 39. If this is in fact intended, then it is suggested that fully supported limitations to this effect be added to this claim. 
This argument is addressed in most part by response (a) above. If jetting it is in fact intended for claim 39 to require jetting of additional material to correct defects, then it is suggested that fully supported limitations to this effect be added to this claim.
In describing fig. 7, Kerekes states explicitly that the surface scanning system actively monitors the surface of every layer of the object being formed and provides feedback for selectively dispensing build material to desired locations so as to normalize every layer (10:56-61), particularly when optically sensed height data differs from what is expected so that additional material may be dispensed where these differences occur (fig. 2 steps 16, 18). In turn, a smooth or flat object layer corresponding to what is desired is produced which does not possess the 1:51-63 inaccuracies, undesirable tolerances, or distortions.
This argument is addressed in most part by responses (a)-(c) above. If correcting defects or smoothing bumps by controlling further jetting of ink is in fact intended for 
Batchelder’s sensing is of “a most recently extruded portion of the material” (abstract, emphasis added), including for example “of a characteristic of the extruded bead 50” (7:59-60, emphasis added) and/or of “a previously deposited layer” (16:6, emphasis added), none of which constitutes material being emitting as alleged by argument (f), and all of which constitute previously emitted material. Further, and with respect to Batchelder’s hot melt adhesive material, cooling and at least some curing would be expected to take place immediately subsequent to deposition and before sensing, particularly by means not only of cooling duct 47, but also by removal of the heat source utilized to render this material suitable for deposition.
It is first noted that this argument appears to run counter to arguments (a)-(c) and (e) addressed above, particularly by an acknowledgement that Batchelder discloses extrusion of additional material to fill cracks.
Further, the bumps and multiple roller passes referenced by this argument (g) are addressed in most part by responses (a)-(c) and (e) above. If extruding additional material to smooth bumps, or if making multiple passes with a smoothing roller are in fact intended for claim 39, then it is suggested that fully supported limitations to this effect be added to this claim.
This argument is confusing. If Vidavsky teaches polymerizing both photopolymer and ROMP-curable material as this argument alleges, then Vidavsky teaches curing ink as claimed because according to this argument, curing ink requires polymerizing 
It is first noted that this argument appears, at least in part, to contradict argument (h) addressed above.
Further, claim 39 presently requires curing ink to polymerize material thereof which is photo-curable material and capable of undergoing cationic polymerization, which is exactly what Vidavsky discloses at least at [0051], [0572], and [0575]-[0578]. Vidavsky further provides an explicit disclosure of such systems being polymerizable via non-ROMP reaction (see at least [0048]), or in other words without the ROMP ingredient referenced under argument (i).
It is first noted that cationic polymerization is not presently required by claim 39. If this is in fact intended, then it is suggested that fully supported limitations to this effect be added to this claim.
Further, Vidavsky teaches cationic photo-polymerization at least at [0572]-[0575].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742